IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT

                        __________________

                           No. 96-50112
                       Conference Calendar
                        __________________


TOMMY LEE JACKSON,

                                      Plaintiff-Appellant,

versus

THOMAS VANNOY, Chief of Police;
JOHN PALAMARA; J. SCHARF,
Police Officer,

                                      Defendants-Appellees.


                         - - - - - - - - - -
           Appeal from the United States District Court
                 for the Western District of Texas
                        USDC No. W-93-CV-227
                         - - - - - - - - - -
                            April 18, 1996
Before DUHÉ, DeMOSS, and DENNIS, Circuit Judges.

PER CURIAM:*

     Tommy Lee Jackson appeals from the district court’s denial

of his FED. R. CIV. P. 60(b)(6) motion.   We have reviewed the

record and Jackson’s contentions and discern no error by the

district court.   See Jackson v. Vannoy, No. W-93-CA-227 (W.D.

Tex. Jan. 30, 1996).   Jackson’s appeal presents arguments

determined against him in his previous appeal.    Jackson v.

Vannoy, 49 F.3d 175, 177 (5th Cir.), cert. denied, 116 S. Ct. 148



     *
        Pursuant to Local Rule 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in Local Rule
47.5.4.
                            No. 96-50112
                                 -2-

(1995).    This appeal is DISMISSED as frivolous.   5th Cir.

R. 42.2.

     We caution Jackson that the filing of frivolous appeals in

this court will invite the imposition of sanctions.     To avoid

sanctions, Jackson is further cautioned to review all pending

appeals to ensure that they do not raise arguments that are

frivolous because they have been previously decided by this

court.    Because of the disposition of the appeal, Jackson’s

motions for substitution of parties, a transcript and documents,

and additional parts of the record are moot and they are denied

as such.

     APPEAL DISMISSED; ALL OUTSTANDING MOTIONS DENIED; SANCTIONS

WARNING ISSUED.